March 15, 1916. The opinion of the Court was delivered by
Mr. Horace Beard was an agent for the appellant life insurance company, and took out a policy on his own life, dated May 31, 1912. Mr. Beard was absent from home working for the company in August, when an installment was due, and it was not paid at that time. In December, 1912, the policy was reinstated by the company upon a certificate of health and the payment of back dues. The original policy was lost, and a "duplicate" policy was issued in December, 1912. On the 19th of June, 1914, Mr. Beard died. The case states:
"There being no dispute that the premium on the said policy was fully paid at the time of Mr. Beard's death."
The company refused payment and this action was brought on the policy. The company answered, setting up fraud in the application for the policy and in the certificate of health upon which the policy was reinstated.
The appellant claims that it had at least two years from the date of the policy in which to set up fraud, and that the policy must be considered as bearing date from its reinstatement in December, 1912, and not from the date of the original policy in May, 1912. The company offered to prove the fraud. Under plaintiff's objection, that the time to prove fraud had expired, the proof was rejected.
A verdict was ordered for the plaintiff, and from the judgment on this verdict, the company appeals. The first exception questions this ruling.
1. Our statute is as follows:
"Sec. 2722. When Right to Dispute Truth ofApplication Is Waived. — All life insurance companies that shall receive the premium on any policy for the space of two years shall be deemed and taken to have waived any right they may have had to dispute the truth of the application for insurance, or that the assured person had made false representations, and the said application and representations shall be deemed and taken to be true." *Page 48 
It will be observed our statute said nothing about the date or age of the policy. The language refers solely to the receipt of the premium on life insurance. Companies that shall receive the premium on any policy for the space of two years shall be deemed and taken to have waived any right they may have had to dispute the truth, etc. The case states that the company had received the premium for the two years. Under the express terms of the statute, the Courts are bound to hold that, as a matter of law, it had waived the right to dispute the truth of the application for insurance.
The appellant, however, claims that the policy itself provides that the question of fraud shall be kept open indefinitely. A careful reading of the clause in the policy shows that it does not bear that construction. The clause reads:
"This policy shall be incontestable except for nonpayment of premium and fraud after one year from date of issue."
The law gave them the privilege of keeping open these questions for two years. A privilege may be waived as inInsurance Co. v. Arnold, 97 S.C. 418, 81 S.E. 964. There is nothing in that clause that keeps open the question of fraud after the receipt of premium for two years. The premium had been received for the space of two years, and, as a matter of law, the right to dispute the truth is taken to have been waived. This section creates a rule of evidence, rather than a statute of limitation.
This exception cannot be sustained.
2. The second and third exceptions complain of the admission of certain letters. These exceptions are overruled. The admission of the letters had no effect on the case.
3. The fourth exception complains of error in directing a verdict for the plaintiff. This exception cannot be sustained. The plaintiff proved her policy, the payment of the premium, and nonpayment of the policy. The defense was excluded, and there was nothing to do but to direct a verdict.
The judgment is affirmed. *Page 49